—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated at Supreme Court (Stander, J.). We add only that any cause of action against defendant Chase Lincoln First Bank, N. A., accrued in March 1990 when the alleged misappropriation of partnership funds occurred and is time-barred because plaintiff did not commence this action until November 1996. There was no concealment of the alleged misappropriation, which was recorded in the checkbook register and the account statement of the partnership. Plaintiff, as a member of the partnership, is presumed to know the contents of its books and records (see, Flour City Natl. Bank v Widener, 163 NY 276, 279; Hotopp v Huber, 160 NY 524, 530; 15A NY Jur 2d, Business Relationships, § 1456, at 398-399). Although plaintiff alleges that he did not discover the alleged fraud until October 1996, he could have discovered it with reasonable diligence in March 1990 or soon thereafter (see, Rosen v Morben Props., 223 AD2d 584, 585). (Appeal from Order of Supreme Court, Monroe County, Stander, J. — Dismiss Causes of Action.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.